ORDER
PER CURIAM.
Mother appeals the trial court’s modification of the child custody and support provisions of the dissolution decree, awarding primary custody and control of the child to father and ordering mother to pay $463.15 per month as child support. We affirm. The judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).